Title: Circular to the Commandants of Regiments, 31 March 1799
From: Hamilton, Alexander
To: Commandants of Regiments



New York March 31 1799
Sir

[The State of  is to form a Circle and to be divided into  Districts  and sub-districts according to the plan inclosed.] The recruiting service within this circle is to be for your Regiment and under your superintendence. You will assign each of the Majors of your Regiment to a district and each of your Captains to a subdistrict. He will take to his aid such of his Lieutenants as shall not have been appointed to other duties. The particular Town specified as the rendezvous of each subdistrict, you will understand to be the point to which the recruits for each company are to be sent as soon as possible, there to be cloathed and subsisted until they shall march for their Regimental rendezvous; which is to be . Here will be your station and that of your Regimental staff.
The Pay Master will act as Regimental Clothier. He will distribute the bounty money among the Captains or Officers superintending the subdistricts according to the orders which you shall give—in which you will be regulated by the progress of the recruiting service in each. The same course must be pursued as to Cloathing.
The number by which your Regiment is to be distinguished is [five]. This has been determined by a Geographical rule. The same number will also distinguish the Circle under your direction.
When you have made the Nomination of your Pay Master in the mode pointed out let him immediately give bond to the UStates with two sureties whom you shall think sufficient and send it to me with your opinion to be submitted to the Secy at War. The doing of this at once will accelerate the Recruiting service [which for your Regiment only waits for the appointment of the Regimental Staff. The nominations being made and forwarded, as soon as you shall be informed that money and cloathing are furnished; (which it is expected will be immediately done,) You will begin the recruiting for your Regiment without waiting for a further order.]
With great consideration   I am Sir   Yr. Obed servant

Postscript
Connecticut
It is expected that the bounty money & Cloathing for your Regiment will be sent to Mr. Timothy Phelps Merchant, New Haven to be delivered to your Pay Master upon your order.
Same NY except that Col E Stevens, NY, to be substituted.
N Jersey & Pensylvania
Let the Person designated as Pay Master immediately proceed to Philadelphia to receive the bounty money & Cloathing for your Regiment.
Commenandent Massachusettes
The State of Massachusetts is to form four Districts and Twenty Subdistricts according to the plan enclosed. The districts Numbered 1. 2 are to compose a circle; and
3. 4
Same Virginia
N Hampshire &c
The States of New Hampshire Vermont & Rhode Island are to form one Circle and be divided into two Districts & twenty Subdistricts according to the inclosed Plan.
N Jersey
The State of New Jersey is to form a Circle & to be divided into two Districts and six subdistricts according to the Plan inclosed to which is to be added the State of Delaware forming itself a district and having for the present no subdistrict. The Recruiting service within this Circle is to be for your Regiment and under your superintendence which is likewise to embrace three of the subdistricts in Pensylvania to be indicated by Col Moore as those within which the captains for your Regiment can be employed in recruiting with most convenience to general arrangement for Pensylvania which is referred to him. These three subdistricts will be annexed by you to the superintendence of the Major who shall be assigned to the Western District of New Jersey. You will accordingly assign &c.

The state of Pensylvania is to form a Circle and to be divided into three districts and thirteen subdistricts according to the plan inclosed. The Recruiting service within this Circle is to be for your Regiment and under your superintendence with the exception of three of the subdistricts which you will assign to the three captains who are to form part of Col Ogdens Regiment, namely
The trouble of making this assignment to them falls to you, from its being a part of the general arrangement for Pensylvania. You will therefore assign each of your Majors to a district and each of your Captains to a subdistrict—having regard to those local considerations which promise most success to particular Officers; and after doing this, you will, with an eye to the same considerations, assign the remaining three subdistricts to the three Captains above named, and you will forthwith communicate to me the result. These three subdistricts you will consider as excepted out of your Circle and annexed to that of Col Ogden.
The particular Town &c
Added to the letter of Nathan Rice Esqr.
P.S. I had hoped that before this letter was sent I should have been provided with the Definitive arrangement of the State into Districts and Subdistricts. I conclude to send this letter as it regards other objects. I am anxious as soon as possible to be possessed of the result of your deliberations on this point and of the names of your Regimental Staff.
Added to the letter of Josias C. Hall Esqr.
P.S. I am much disappointed in not being inabled by your reply to communicate the arrangement as adopted for districts and Subdistricts. I much urge that it be speedily forwarded & the names of your Regimental Staff.

Regimental Rendezvousses


1–2
Massachusetts
Somerset


3–4
ditto
Berwick



Maryland
Havre de Grace


1–2
Virginia
Richmond


3–4
ditto
Alexandria


Added to all the letters—If any considerations which do not occur should render the place named as your Regimental Rendezvous inconvenient, you will please to mention them.

